Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered August 16, 2002, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the trial court erred in failing to instruct the jury on the defenses of justification and temporary innocent possession with respect to the two counts of the indict - ment charging him with criminal possession of a weapon in the third degree. However, the defendant’s arguments are either unpreserved for appellate review, or involve matters which are dehors the record (see People v Rodgers, 6 AD3d 464 [2004]; People v Herring, 282 AD2d 546 [2001]; People v Silas, 308 AD2d 465 [2003]; People v Sutherland, 166 AD2d 732 [1990]). In any event, the trial court properly refused to charge justification (see People v Pons, 68 NY2d 264 [1986]), and there was no reasonable view of the evidence upon which the jury could have found that the defendant’s possession was lawful (see People v Reality Way, 304 AD2d 844 [2003]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.